DETAILED ACTION
 	Claims 1, 4-14 and 17-20 are pending and claims 2,3,15 and 16 have been cancelled. 
 	This action is in response to the amendment filed 12/21/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 was filed prior to the mailing date of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
Applicant’s amendment overcomes the objection to the abstract.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nicholas Stango on 2/23/2022.
The application has been amended as follows: 
In the Claims;
Claim 1, line 13, “is a square” has been changed to - -comprises a square - -,
Claim 10, line 15, “is a square” has been changed to - -comprises a square - -,
Claim 14, line 15, “is a square” has been changed to - -comprises a square - -.
The change has been made to clarify the structure for the drive key.
Allowable Subject Matter
Claims 1, 4-14 and 17-20 are allowed.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753